824 F.2d 976
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Frederico A. RICHARDS, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
Appeal No. 87-3084.
United States Court of Appeals, Federal Circuit.
April 13, 1987.

Before RICH, Circuit Judge, NICHOLS, Senior Circuit Judge, and SMITH, Circuit Judge.
PER CURIAM.


1
The Merit Systems Protection Board, in NYO7528610395, sustained the removal of Frederico A. Richards from his position as a city carrier because he was AWOL from March 5, 1986, through March 26, 1986, and violated the terms of his last chance settlement agreement in which he agreed to maintain his work schedule.  We affirm.


2
Petitioner has only himself to blame if, as he claims, important evidence was not considered by the board;  petitioner was given adequate opportunity to provide timely documentary evidence and testimony in support of his claim that he was disabled during the period in which he was AWOL.  The decision of the board was not arbitrary, capricious, an abuse of discretion, unsupported by substantial evidence, or otherwise not in accordance with law.  See 5 USC 7703(c).